1
2
3
4
5
6
7
8
9
10
11                     UNITED STATES DISTRICT COURT
12                 CENTRAL DISTRICT OF CALIFORNIA
13
     DOMINIC ARCHIBALD, et al..       Case No. 5:16-cv-01128 –AB-SPx
14
                       PLAINTIFFS,
15                                    Honorable André Birotte Jr.
                 vs.
16                                     $MENDED JUDGMENT
   COUNTY OF SAN BERNARDINO,
17 et al.,
                  DEFENDANTS.
18
19
20
21
22
23
24
25
26
27
28

                                     -1-
 1                               AMENDED JUDGMENT
 2
 3        IT IS NOW ORDERED, ADJUDGED AND DECREED that final judgment
 4 in this action be entered as follows:
 5     1. Judgment in the sum of $3,500,000 plus costs and interest is entered against
 6 Defendant Kyle Woods in favor of plaintiff Dominic Archibald.
 7     2. Judgment in the sum of $6,500,000 plus costs and interest is entered against
 8 Defendants Kyle Woods and the County of San Bernardino in favor of plaintiff
 9 Dominic Archibald
10     3. Judgment in the sum of $3,500,000 plus costs and interest is entered against
11 Defendant Kyle Woods in favor of plaintiff Nathanael Pickett, I (aka Nathaniel
12 Pickett, I).
13     4. Judgment in the sum of $2,000,000 plus costs and interest is entered against
14 Defendants Kyle Woods and the County of San Bernardino in favor of plaintiff
15 Nathanael Pickett, I (aka Nathaniel Pickett, I).
16
17     IT IS SO ORDERED.
18
19 DATED:         10/2/2018

20
21
22                                          HONORABLE ANDRÉ BIROTTE JR.
                                            U.S. DISTRICT COURT JUDGE
23
24
25
26
27
28

                                              -2-
